DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL AND ELECTRONIC DEVICE COMPRISING LINEAR POLARIZER BETWEEN QUARTER WAVE PLATES.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0125743 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Figs. 7-8 and related text, Kim teaches a display panel, comprising: a back plate (101) (paragraphs 61-62); a light emitting element (102) on a 
Regarding Claim 2, Kim teaches wherein, the circular polarizer comprises a first wave plate (162) and a linear polarizer (163), the wave plate on the side of the circular polarizer away from the back plate is a second wave plate (164), and the first wave plate is provided on a side of the linear polarizer close to the back plate (fig. 7).
Regarding Claim 3, Kim teaches wherein, the display panel is an organic light emitting display panel, and the light emitting element is an electroluminescent element (paragraph 71).
Regarding Claim 4, Kim teaches wherein, the display panel further comprises an insulating layer (140a), and the light emitting element is covered by the insulating layer (paragraphs 67-68).
Regarding Claim 5, Kim teaches wherein, the display panel further comprises an adhesive film layer (146), and the adhesive film layer is provided between the insulating layer and the circular polarizer (paragraph 69).
Regarding Claim 6, Kim teaches wherein, the display panel further comprises a back film, and the back film is provided on a second side of the back plate away from the light emitting element (paragraphs 61-62.  For example, a lower portion of 101 is considered as “a back film” with an upper portion of 101 as the claimed “a back plate”).
Regarding Claim 7, Kim teaches wherein, the first wave plate and the second wave plate are quarter wave plates (paragraphs 98-99).

Regarding Claim 15, Kim teaches wherein, the display panel further comprises an insulating layer (140a), and the light emitting element is covered by the insulating layer (paragraphs 67-68).
Regarding Claim 16, Kim teaches wherein, the display panel further comprises a back film, and the back film is provided on a second side of the back plate away from the light emitting element (paragraphs 61-62.  For example, a lower portion of 101 is considered as “a back film” with an upper portion of 101 as the claimed “a back plate”).
Regarding Claim 18, Kim teaches wherein, the display panel further comprises an insulating layer (140a), and the light emitting element is covered by the insulating layer (paragraphs 67-68).
Regarding Claim 19, Kim teaches wherein, the display panel further comprises a back film, and the back film is provided on a second side of the back plate away from the light emitting element (paragraphs 61-62.  For example, a lower portion of 101 is considered as “a back film” with an upper portion of 101 as the claimed “a back plate”).

Claims 1-3, 7-8, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (US 2021/0028406 A1).
Regarding Claim 1, referring to at least Figs. 1-2a and related text, Sun teaches a display panel, comprising: a back plate (an underlying substrate) (paragraph 52); a light emitting element (100 being an OLED display panel) on a first side of the back plate (paragraph 52); a 
Regarding Claim 2, Sun teaches wherein, the circular polarizer comprises a first wave plate (210) and a linear polarizer (220), the wave plate on the side of the circular polarizer away from the back plate is a second wave plate (300), and the first wave plate is provided on a side of the linear polarizer close to the back plate (fig. 2a).
Regarding Claim 3, Sun teaches wherein, the display panel is an organic light emitting display panel, and the light emitting element is an electroluminescent element (paragraph 52).
Regarding Claim 7, Sun teaches wherein, the first wave plate and the second wave plate are quarter wave plates (paragraph 54).
Regarding Claim 8, Sun teaches wherein, an optical axis of the first wave plate and a polarization vibration direction of the linear polarizer form an angle of 45° (paragraph 54).
Regarding Claim 12, Sun teaches an electronic device, comprising: the display panel according to claim 1; and an image collector (500) (fig. 2a and paragraph 62).
Regarding Claim 13, Sun teaches wherein, the image collector is located on a second side of the back plate away from the light emitting element (fig. 2a).
Regarding Claim 14, Sun teaches wherein, the image collector is a camera or an image sensor (paragraph 74).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 12-14, teaching of Kim has been discussed above except a camera or an image sensor at the backside of the light emitting element.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the camera or the image sensor at the backside of the light emitting element in order to provide collection characteristics for the sensor type device.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Tang (US 2021/0257596 A1).
Regarding Claim 9, teaching of Kim has been discussed above except a material choice of the linear polarizer.  Tang teaches a display panel (paragraphs 33-34), comprising: a linear polarizer (30) made of polyvinyl alcohol or triacetyl cellulose materials with a thickness of 15-50 μm (fig. 1 and paragraph 36).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Tang in order to form the linear polarizer with the readily available linear polarizer forming material.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Son et al. (US 2016/0266296 A1; hereinafter “Son”).
Regarding Claim 9, teaching of Kim has been discussed above except a material choice of the first and second wave plates.  Son teaches a display panel (paragraph 5), comprising: a quarter-wave plate made of cyclic olefin polymer material (paragraph 20).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Son in order to form the wave plate with the readily available wave plate forming material.
.  

Claims 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Park et al. (US 2009/0185108 A1; hereinafter “Park”).
Regarding Claims 11, 17, and 20, teaching of Kim has been discussed above except a material choice of the anti-glare film layer.  Park teaches a display panel (paragraph 5), comprising: an anti-glare film layer made of polyethylene terephthalate (paragraph 13).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Park in order to form the anti-glare film with the readily available anti-glare film forming material.
While the combined teaching of Kim and Park does not explicitly disclose thicknesses for the anti-glare film, it would have been obvious to one of ordinary skill in the art to adjust the anti-glare film’s thickness range, including the claimed range of 20-100 μm, as a routine skill in the art to obtain the optimum or workable thickness ranges for the anti-glare film.  
	  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829